Souter, J.,
dissenting: In considering the contestants’ challenge to RSA 547:23 (Supp. 1985) the majority opinion discusses two distinct issues. It evaluates the merits of the statutory policy of providing for special and contested session fees to supplement probate judges’ salaries, and it holds that policy to be repugnant to part I, article 14 of the Constitution of New Hampshire, guaranteeing the “right to obtain right and justice freely, without being obliged to purchase it.”
Although I do not believe that the merits of the statutory policy are subject to our review, I agree nevertheless with the court’s disapproval of the fee system in question; the majority opinion is, if anything, moderate in its condemnation. If, therefore, that system were subject to the regulation of the judicial branch in accordance with its own notions of good public policy, I would join with the court in bringing the system to an end. See Christy & Tessier v. Witte, 126 N.H. 702, 459 A.2d 1291 (1985). But because the fee system is a creature of statute, the only issue before us is the system’s constitutionality, and for the reasons that follow I respectfully dissent from the court’s holding that the statute violates article 14.
It is well to note at the outset that the contestants make no claim that the statutory obligation to pay fees has denied them access to the court. Their position is, rather, that the obligation to pay any fee *688to a judge of probate is a requirement to “purchase” right and justice and is therefore unconstitutional per se. However attractive we may find this position, it is wrong as a matter of constitutional law.
This conclusion follows virtually of necessity once we apply this court’s clear rule that “the language of the Constitution is to be understood in the sense in which it was used at the time of its adoption (Opinion of the Justices, 41 N.H. 551 [declaring that Constitution requires a jury of twelve]).” Opinion of Justices, 44 N.H. 633, 635 (1863). We confirmed the vitality of this interpretive principle as recently as five years ago in Opinion of the Justices, 121 N.H. 480, 483, 431 A.2d 135, 136 (1981), and it is just as applicable today in the construction of article 14 as it was in that recent case, construing the article 15 right to jury trial. The court’s interpretive task is therefore to determine the meaning of the article 14 language as it was understood when the framers proposed it and the people ratified it as part of the original constitutional text that took effect in June of 1784. See 20 Early State Papers of New Hampshire 11, 31 (A. Batchellor ed. 1891).
Evidence of that understanding comes from two sources. The first is the body of scholarly and judicial commentary on the meaning of the clause of the Magna Carta of 1215 by which the King promised that he would no longer sell right or justice, “Nulli vendemus . . . rectum aut justiciam.” Perce v. Hallett, 13 R.I. 363, 365 (1881). It is from this clause that the relevant language of article 14, and its counterparts in a majority of other States, is derived, see State v. Basinow, 117 N.H. 176, 177, 371 A.2d 458, 459 (1977), and the accepted interpretation of the Magna Carta language is therefore one good indication of the meaning intended by the eighteenth century framers, as we have previously held. Id.
A number of courts in addition to our own have explained the Magna Carta language, and a few examples will illustrate the interpretative consensus. The Supreme Court of Minnesota, for example, observed that “[t]he constitutional right to obtain justice freely and without purchase, which is as ancient as magna charla, has not been understood to be a right to have judicial proceedings carried on without expense to the parties.” State v. Gorman, 40 Minn. 232, 233, 41 N.W. 948, 949 (1889) (citations omitted). Rather, the constitutional language as “borrowed from Magna Charta . . . was designed to abolish, not fixed fees, prescribed for the purposes of revenue, but the fines which were anciently paid to expedite or delay law proceedings and procure favor.” Perce v. Hallett, supra at 364, quoted with approval in State v. Basinow, supra at 178, 371 A.2d at 459. Winfield has described the early medieval demand for these latter payments as “the evil practice of the Anglo-Norman *689kings in extorting money for the administration or retardation of justice,” P. Winfield, The Chief Sources of English Legal History 138 (1925), and the Supreme Court of Tennessee accordingly understood that “it was official plunder, not taxation” of fees which gave birth to the provision in question. Harrison, Pepper & Co. v. Willis, 54 Tenn. (7 Heisk.) 35, 49 (1871). Hence, the point of the 1215 language, and of the modern constitutional commands derived from it, is that “the judges . . . must issue the proper judicial process without fee or reward, except that fixed by law,” id. at 46. This court reached the same conclusion less than ten years ago when it accepted the historical explanation that article 14 was intended to forbid bribery, not the imposition of fees and costs. State v. Basinow, supra at 178, 371 A.2d 460. But see State v. Cushing, 119 N.H. 147, 148, 399 A.2d 297, 298 (1979) (article 14 cited together with article 15 in declaring entry fee in appeals for criminal jury trial unconstitutional).
The result of reading the constitutional guarantee of free justice in the light of such historical explanation has been, at least in civil cases like Basinow, to sustain the constitutionality of administrative fees imposed by statute or rule of court. It is true that Basinow and most of the cases on free justice have dealt with fees payable to the court to defray office expenses or the like, and not with fees payable to judges as supplementary compensation. But for all that one may dwell upon the different psychological implications of the two types of fees, the distinction between them makes no difference in the light of the history that this and other courts have recognized. Special and contested session fees are set by statute, and to analogize them to judicial bribery would simply stretch the point unreasonably. Therefore the historical analysis of the source of the article 14 language indicates that payment of the RSA 547:23 (Supp. 1985) fees is not a purchase, or a denial of free right or justice, as forbidden by article 14.
The second source of evidence bearing on the framers’ understanding is the history of New Hampshire statutes providing not only for probate fees, but specifically for fees in lieu of probate judges’ salaries or as supplements to such salaries. This history is worth pausing over, as a record of what New Hampshire judges and legislators regarded as consistent with English liberties during the early period of our history, and as consistent with the State Constitution after 1784.
While the pre-constitutional period has only marginal importance here, what little we know of the very early years suggests that fees for judicial salaries were not thought to violate the spirit of Magna Carta. Justice Page has described an early bill of costs allowed in *690the unreported 1663 New Hampshire case of Cogswell v. Rawlins; in addition to the losing party’s obligation to pay what we would call entry and witness fees, reporter’s expenses and the like, he was taxed a further shilling as the judge’s fee. E. L. Page, Judicial Beginnings in New Hampshire 76 (1959).
The story is the same when we skip ahead to the modern constitutional period, which began when article 14 took effect in June of 1784. During the period in which the constitution was considered and ratified, judicial fees were regulated by the act of September 1, 1781, 4 N.H. Laws 420, which in turn had reenacted the fee schedules contained in an earlier statute of March 12, 1768, 3 N.H. Laws 486. The statute of 1768 contained several provisions for fees payable to justices for attendance at proceedings, some of them payable from the treasury, id. at 488, and some not, id. at 487. The example directly in point here is a provision for a six-shilling fee for attending a dispute in any probate case, payable as a cost of litigation, to be divided equally between the judge and the register of probate. Id. at 492. This appears to authorize a judicial fee for attendance at a contested hearing and is thus the recognizable predecessor of RSA 547:23 (Supp. 1985).
It is therefore fair to say that many of the same legislators who proposed the adoption of article 14 understood its provision to be consistent with probate fees payable as judicial compensation. Nor is there any indication, so far as I am aware, of any quick second thoughts on the subject. An act of February 9, 1791, 5 N.H. Laws 613, contained a provision identical to the one just discussed, and the system of such fees endured through the period covered by the act of December 23, 1820, 8 N.H. Laws 1003, by which time a probate judge’s fee for attendance at the hearing on a disputed case was set at fifty cents.
The fee system for probate judges’ compensation came temporarily to an end by the act of July 26, 1826, which provided for salaries as full compensation, 9 N.H. Laws 533, but judicial attendance fees reappeared half a century later in the predecessor to the modern statute, setting a fee of five dollars a day for attendance at a contested hearing. Laws 1878, 33:1. Since that time, the existing fee system has persisted without interruption until today.
Indeed, in the time available for our research on this case, I have found only one hint in the entire period of statutory history that even suggests that article 14 could be read to prohibit the fees in question. The suggestion, never tested, occurred in the title of Laws of 1881, ch. 94, said to be in “furtherance” of article 14, by providing that fees of referees in cases referred to them by order of the court would be payable by the county. See Dodge v. Stickney, 61 N.H. 607, *691610 (1882). If such was the legislative assumption, it was certainly applied selectively, for in 1881, G.L. 189:16 provided probate judges with contested session fees, just as RSA 547:23 (Supp. 1985) provides for them today.
While no statutory history is ever conclusive on an issue of constitutional meaning, the long and unbroken statutory sequence before us in this case is highly persuasive evidence of what the people of 1784, and their successors to the present day, understood by the language of article 14. Since the adoption of that article was not followed by any known challenge to the statutory provision for fees to compensate probate judges, the most reasonable inference is that the constitutionalists of that time did not understand the fee provision to be a forbidden obligation to purchase justice.
This consistency of statutory history with the accepted interpretation of the original Magna Carta provision demonstrates beyond any serious doubt that the people who framed and adopted article 14 meant principally to guard against bribery of the sort that had corrupted the early medieval judiciary. They did not mean to outlaw all statutory fees related to judicial services. Given the historical canon for interpreting substantive constitutional guarantees, long since adopted by this court and frequently affirmed, it follows that the majority are mistaken in applying article 14 today to invalidate RSA 547:23 (Supp. 1985).
“Upon this point a page of history is worth a volume of logic.” New York Trust Co. v. Eisner, 256 U.S. 345, 349 (1921) (Holmes, J.). I respectfully dissent.